Citation Nr: 0733956	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-37 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the veteran's death


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1943 to April 
1946.  He died in August 1969.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
VARO in Manila that determined that since the appellant had 
not submitted new and material evidence, the claim for 
service connection for the cause of the veteran's death was 
not reopened.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
the claim.

2.  By rating decision dated in January 1972, the RO denied 
service connection for the cause of the veteran's death.

3.  Evidence received since the January 1972 RO decision is 
cumulative or redundant of the evidence of record at the time 
of that decision, and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1972 RO decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2007).

2.  New and material evidence has not been received to reopen 
the claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006) imposes obligations on VA 
in terms of its duties to notify and assist claimants in the 
development of their claims.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) Inform the claimant about the 
information and evidence VA will seek to provide; (3) Inform 
the claimant about the information and evidence the claimant 
is expected to provide; and (4) request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 
2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).

Also, in March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those elements are:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability. 

Also in another recent decision, Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court stated that VA's obligation to 
provide a claimant of notice of what constitutes new and 
material evidence to reopen a service connection claim might 
be affected by evidence that was of record at the time that 
the prior decision was finally denied.  In such cases, the 
Court in Kent stated that the VCAA requires the Secretary of 
VA to look at the bases for the denial in the prior decision 
and to respond in a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient at the time of the previous denial.

The Board finds that VA has essentially satisfied the 
mandates of the VCAA.  The appellant has been placed on 
notice as to what constitutes new and material evidence in a 
letter sent to her in April 2004.  She has had ample 
opportunity to present evidence and argument in support of 
her appeal.  All she has done since her reopened claim was 
received in 2004 has been to submit essentially cumulative 
and duplicative evidence.  Therefore, although acknowledging 
she has not been specifically notified of all VCAA 
provisions, the Board finds no indication that current review 
of the claim would result in any prejudice to her.  A remand 
at this stage for any procedural or substantive purposes 
would impose unnecessary burdens on available resources, with 
no benefit afforded to the appellant, and a remand is 
therefore not appropriate.  See Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).

The Board notes that with regard to notice for a disability 
rating or effective date matters, in death benefits cases, 
the appellant would not be assigned a disability rating.  An 
effective date would be assigned, but since the claim to 
reopen is being denied, any question as to the appropriate 
effective date to be assigned is rendered moot.




New and Material Evidence--Cause of Death

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
appellant or in her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed here.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).  

Entitlement to service connection for the cause of the 
veteran's death was denied by the RO in January 1972.  The 
appellant did not timely appeal the decision, and it is 
therefore final.  38 U.S.C.A. § 7104.  However, if new and 
material evidence is received with respect to a claim that 
has been previously disallowed, the claim will be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108.

The appellant's request to reopen the claim was received in 
2004.  Under the applicable law, new and material evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a  
contributory cause of death.  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related thereto.  For a service-
connected disability to cause or be the contributory cause, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.303 (2007).

At the time of the veteran's death, service connection was in 
effect for gunshot wound residuals of the right foot.  A 20 
percent disability rating had been in effect since 1946.

The veteran's death certificate lists the cause of death as 
enteritis.  The interval between onset and death was not 
provided.  No condition was listed as contributing to death, 
but not being related to the disease or condition causing 
death.  It was not indicated whether an autopsy was 
performed.

In January 1972, the RO denied service connection for the 
cause of the veteran's death.  It was indicated the evidence 
did not show that the veteran's service-connected residuals 
had contributed materially or substantially to cause his 
death.  Evidence of record at the time of the 1972 decision 
included the service medical records, the report of 
examination by VA in February 1959, and report of examination 
by a private physician in November 1958.  The medical 
evidence was without reference to enteritis and gave no 
indication of significant impairment of the veteran's overall 
health as the result of the service-connected impairment.

The evidence received since the reopened claim includes an 
affidavit from a service comrade dated in May 2004.  The 
individual attested that the veteran injured his right foot 
in service and also sustained pulmonary tuberculosis, hearing 
loss, malaria, and ulcer disease during service.  However, 
the individual's comments as to the veteran's physical status 
in service are not probative as to the issue on appeal 
because lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  There is no showing that the individual is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  See 38 C.F.R. 
§ 3.159(a)(1).  The Board notes that a review of the evidence 
of record shows no indication of the presence of enteritis, 
let alone any gastrointestinal disorder, during service or 
for years thereafter.

Also of record is a June 2004 statement from a private 
physician indicating that the veteran was a patient at a 
private hospital from 1946 to 1969 under the care of her 
father.  She stated that the veteran "was endorsed to me 
while my father became inactive in his medical practice."  
She added that the veteran's medical record from the hospital 
"no longer exists due to destruction by floods and termites."  
She added,  however, she could recall the veteran's case and 
remembered that he had sustained the wounds to the right foot 
in 1945.  She added that he also received treatment for 
tuberculosis, malaria, ulcer disease, and anemia and these 
"were presumed" to have been acquired during service.  This 
communication does not constitute new and material evidence.  
The physician indicated that she did not first see the 
veteran until many years following service discharge.  She 
acknowledged that any records pertaining to treatment of the 
veteran at the hospital where she was located were not 
available.  With regard to her recollection where the veteran 
received treatment for disorders that included ulcer disease, 
she equivocated by saying that these were only "presumed" to 
have been acquired during service.  This evidence is not 
probative in that the more contemporaneous medical evidence 
with regard to treatment and evaluation of the veteran in the 
years following service is without reference to ulcer disease 
or other disorders other than the gunshot wound residuals of 
the right foot at the time of the VA examination of the 
veteran in February 1959 and in the statement from the 
private physician in November 1958.

Also of record is a July 2004 statement from another service 
comrade who recalled that the veteran had received treatment 
and evaluation in service for "brutal wounds of the right 
foot, chronic tuberculosis active, chronic malaria active, 
ulcer peptic gastric duodenal active..."  As noted above, 
however, this individual, as a lay person, does not qualify 
to opine on matters requiring medical knowledge such as the 
etiology of any disorder.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 193 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge).

A field examination was conducted by VA in December 2004.  It 
was reflected that the appellant was essentially disabled 
both physically and medically.  One of the persons 
interviewed was a service comrade who submitted the above-
referenced May 2004 affidavit.  That individual indicated 
that he and the veteran did not serve together on military 
duty.  He indicated that he signed the affidavit without the 
contents being explained to him.

An attempt by the field examiner to contact the physician 
whose June 2004 statement is referred to above was 
unsuccessful as it was indicated that she had moved to the 
United States when another physician took over management of 
the hospital in question.  

The Board notes that it has an obligation to determine "the 
credibility and probative value of all evidence, account for 
that evidence that it finds persuasive or unpersuasive, and 
provide the reasons for its objection of any material 
evidence favorable to the claimant."  Friedsam v. Nicholson, 
19 Vet. App. 555, 561 (2006); accord Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); see 38 U.S.C.A. § 7104(d) (West 
2002).  The Board thus has the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

In determining whether documents submitted by individuals are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence.  A review of the evidence of record since the 
reopened claim was received in 2004 essentially shows 
repeated examples of inconsistency as indicated above.  

Additional evidence received since the reopened claim 
includes a statement from an individual with the office of 
the Adjutant General at the Armed Forces of the Philippines.  
He provided the appellant with a copy of the veteran's 
military service record.  That certification refers to the 
veteran having sustained a gunshot wound and having received 
treatment in service.  No reference was made to any specific 
disability.  This evidence provides no information with 
regard to the veteran's death.

Also of record is a February 2005 communication from an 
individual who apparently helps the appellant.  That 
individual essentially reiterated previous lay testimony that 
the residuals of the veteran's right foot injury caused his 
death and that he had various disabilities, including peptic 
ulcer disease, that were attributable to his active service.  
Again, as noted above, this individual has not been shown to 
have had any training or knowledge in medical matters so as 
to be able to opine as to matters of medical etiology.

In view of the foregoing, the Board finds there has been no 
new and material evidence presented pertaining specifically 
to the issue of service connection for the cause of the 
veteran's death.  As a result, there is no evidence relating 
to an unestablished fact necessary to substantiate the claim, 
or provide a reasonable possibility of substantiating the 
claim.  Hence, the Board finds that new and material evidence 
has not been presented and the 1972 rating decision remains 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  Until the 
appellant meets her threshold 


burden of submitting new and material evidence sufficient to 
reopen her claim, the appeal remains denied.


ORDER

The appeal is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


